Investor Certificateholders' Monthly Statement Discover Card Master Trust I Series 2007-CC Monthly Statement Exhibit 99.1 Distribution Date: December 15, 2016 Month Ending: November 30, 2016 Pursuant to the Amended and Restated Series Supplement dated as of December 22, 2015, as amended (the "Series Supplement"), relating to the Third Amended and Restated Pooling and Servicing Agreement dated as of December 22, 2015, in each case as amended prior to the distribution date noted above, among Discover Bank, Discover Funding LLC (the "Depositor"), and U.S. Bank National Association, as Trustee (the "Pooling and Servicing Agreement"), the Trustee is required to prepare certain information each month regarding current distributions to investors and the performance of the Discover Card Master Trust I (the "Master Trust"). We have set forth below this information and certain other information required under the Securities Exchange Act of 1934, as amended, for the Distribution Date listed above, as well as for the calendar month ended on the date listed above. Capitalized terms used in this report without definition have the meanings given to them in the Pooling and Servicing Agreement and the Series Supplement. The Pooling and Servicing Agreement and the Series Supplement were filed with the Securities and Exchange Commission as follows: Third Amended and Restated Pooling and As Exhibit 4.2 to the Current Report on Form 8-K filed on December 23, 2015 by the Servicing Agreement Depositor, the Master Trust and Discover Card Execution Note Trust. Amended and Restated Series Supplement As Exhibit 4.3 to the Current Report on Form 8-K filed on December 23, 2015 by the Depositor, the Master Trust and Discover Card Execution Note Trust. 1 . Principal Receivables for November, 2016 Beginning Balances Ending Balances (a) Aggregate Investor Interest (including Series 2007-CC $ 20,868,852,460.00 $ 20,814,207,652.00 Investor Interest) Transferor Interest $ 9,175,769,635.04 $ 9,650,173,556.34 Total Master Trust $ 30,044,622,095.04 $ 30,464,381,208.34 (b) Group One Investor Interest $ 20,868,852,460.00 $ 20,814,207,652.00 (c) Series 2007-CC Investor Interest $ 20,868,852,460.00 $ 20,814,207,652.00 (d) Total Master Trust # of Accounts 16,024,803 16,002,287 (e) Minimum Principal Receivables Balance at the end of month $ 22,380,868,443.01 (f) Amount by which Master Trust Principal Receivables Exceeded the Minimum Principal Receivables Balance at the end of month $ 8,083,512,765.33 (g) Percentage of the Principal Receivables that reflect Transferor Interest 31.68 % 2 . Allocation Percentages at the beginning of November, 2016 (after giving effect to any increases in the Aggregate Investor Interest or the Series 2007-CC Investor Interest occurring during the month) (a) Series 2007-CC Finance Charge Collections Allocation Percentage 69.4595 % (b) Series 2007-CC Principal Collections Allocation Percentage 69.4595 % (c) Series 2007-CC Charge-Off Allocation Percentage 69.4595 % (d) Series 2007-CC Interchange Allocation Percentage 69.4595 % 3 . Allocation of Receivables and other amounts collected during November, 2016 Finance Charge Collections Principal Collections Interchange (a) Allocation between Investors and Transferor: Aggregate Investor Allocation (including Series 2007-CC Allocation) $ 255,426,815.90 $ 4,240,168,587.70 $ 75,121,550.62 Transferor Allocation $ 112,308,074.07 $ 1,864,350,718.80 $ 33,030,035.01 (b) Group One Allocation $ 255,426,815.90 $ 4,240,168,587.70 $ 75,121,550.62 (c)Series 2007-CC Allocation $ 255,426,815.90 $ 4,240,168,587.70 $ 75,121,550.62 (d) Reallocation to Series 2007-CC from other Series $ 0.00 $ 0.00 $ 0.00 (e) Reallocation from Series 2007-CC to other Series $ 0.00 $ 0.00 $ 0.00 (f) Group One Portfolio Yield as an annualized percentage 13.97 % N/A 4.32 % of the Aggregate Investor Interest (FCC yield excludes principal recoveries) (g) Series 2007-CC Portfolio Yield as an annualized 13.97 % N/A 4.32 % percentage of the Series Investor Interest (FCC yield excludes principal recoveries) (h) Principal Collections as a monthly percentage of Master Trust Receivables 20.09 % at the beginning of November, 2016 (i) Finance Charge Collections as a monthly percentage of Master Trust Receivables 1.21 % at the beginning of November, 2016 (j) Total Collections as a monthly percentage of Master Trust Receivables 21.30 % at the beginning of November, 2016 (k) Interchange as a monthly percentage of Master Trust Receivables 0.36 % at the beginning of November, 2016 (l) Total Collections and Interchange as a monthly percentage of Master Trust Receivables 21.65 % at the beginning of November, 2016 (m)Trust Collections deposited for the month Prior Month November, 2016 4 . Investor Charged-Off Amount Cumulative Reductions in Series Investor Interests Due to November, 2016 Investor Charged-Off Amounts (a) Group One $ 45,066,160.82 $ 0.00 (b) Series 2007-CC $ 45,066,160.82 $ 0.00 (c) As an annualized percentage of Principal Receivables at the beginning of November, 2016 2.59 % N/A 5 . Investor Monthly Servicing Fee payable to Discover Bank on this Distribution Date (a) Group One $ 34,781,420.78 (b) Series 2007-CC $ 34,781,420.78 6 . Delinquency Summary (a) Master Trust Receivables Outstanding at the end of November, 2016 $ 30,819,502,398.36 Number of Delinquent Amount Percentage of Ending Payment Status Delinquent Accounts Ending Balance Receivables Outstanding 30-59 Days 23,825 $ 153,481,004.55 0.50 % 60-89 Days 16,807 $ 113,613,109.70 0.37 % 90-119 Days 12,131 $ 87,522,503.01 0.28 % 120-149 Days 9,864 $ 73,807,669.92 0.24 % 150-179 Days 8,463 $ 65,106,002.72 0.21 % 180+ Days 0 $ 0.00 0.00 % Total 71,090 $ 493,530,289.90 1.60 % (b) Delinquency Percentage (60+ Days): 1.10 % 7 . Total Master Trust and Investor Principal Charge-Offs on this Distribution Date Total MT Amount Investor Amount Rate (a) Gross Charge-offs (rate shown as an annualized percentage of applicable Principal Receivables at the beginning of November, 2016) $ 64,881,205.34 $ 45,066,160.82 2.59 % (b) Recoveries (rate shown as an annualized percentage of applicable Principal Receivables at the beginning of November, 2016) $ 17,902,059.72 $ 12,434,681.17 0.72 % (c) Net Charge-offs (rate shown as an annualized percentage of applicable Principal Receivables at the beginning of November, 2016) $ 46,979,145.62 $ 32,631,479.65 1.88 % (1) The Discover Card Master Trust I is required to maintain Principal Receivables greater than or equal to the Minimum Principal Receivables Balance. The Minimum Principal Receivables Balance is generally calculated by dividing the Investor Interest by 93%. If the Principal Receivables in the Master Trust are less than the Minimum Principal Receivables Balance, and Discover Funding LLC fails to assign sufficient Receivables to eliminate the deficiency, then an amortization event would occur. This would also cause an early redemption event for the notes issued by Discover Card Execution Note Trust. (2) Only the portion of Master Trust Collections required to be deposited under the Master Trust's Required Daily Deposit provisions will typically be deposited in the Master Trust Collections Account each month, and these required amounts may vary markedly from month to month depending on whether any Notes (or Certificates) are maturing on the following distribution date (in which case additional Principal Collections are retained in such account). Accordingly, the amount deposited in the account is not meaningful as an indicator of Master Trust performance. (3) For purposes of allocations to investors, all recoveries are treated as Finance Charge Collections and are included as such in Item 3 above.
